     Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 1 of 12

                                                                                     •«.-}' f;
                                                                                            ^:o
                                                                            us. Cl       O‘ t

                  IN THE UNITED STATES DISTRICT COURT FOR                                            '
                           SOUTHERN DISTRICT             OF GEORGIA
                                    AUGUSTA DIVISION
                                                                            ZO JbM “4 FH 2' 43
                                              *
HART AGRICULTURE CORPORATION
and RICHARD WATSON,
                                              'k
                                                                       CLERK.UHbLL^
                                                                              S0.0I3T. OF^
                                              *•
          Plaintiffs,

                                              k
                 V ♦                                                 CV 120-018
                                              k

                                              k
KEA INVESTMENTS LIMITED,
                                              k


                                              k
          Defendant.




                                       ORDER




          Before the Court is Plaintiffs Hart Agriculture Corporation

and Richard Watson's motion for default judgment (Doc. 17) and

motion for preliminary injunction (Doc. 3).                             For the following

reasons,         the   motion    for       default       judgment      is     denied             without

prejudice and the motion for preliminary injunction is denied.




                                       I.          BACKGROUND




          Plaintiff Richard Watson is the founder, president, and sole

                                                                                                         tt

beneficial owner of Plaintiff Hart Agriculture Corporation ("Hart

     \\
or        Kart   Agriculture"),        a    dairy       farm    located       in     Waynesboro,

Georgia.           (See   Compl.,      Doc.        1,   TT   2-3,   21.)       Defendant            Kea


Investments Limited          ("Kea") is a British                   Virgin    Island company

limited by shares.              (See   id., 1 4 . )          Plaintiffs       initiated            this


suit to enjoin Kea from enforcing a judgment obtained in the United
    Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 2 of 12



                \\

Kingdom (the         U.K. Case") that would implicate Plaintiffs.                        (See


id., 1 1.)


A. The United Kingdom Judgment


      Kea    was a plaintiff in the U.K. Case, and Eric Watson

Richard Watson's brother           was a defendant.            (See id.,       13.)      Kea,


through its principal and beneficial owner, Owen Glenn, sued Eric

Watson for fraud, breach of fiduciary duty, and other claims over

a join venture gone wrong.          (See id., 5151 11-15.)            However, neither


Richard Watson nor Hart were parties to the U.K. Case.                          (See id.,

51 16. )    In July of 2018, Kea won a judgment in the U.K.                         case   of


about $87 million.         (See    id. ,   51   17 . )   Kea   was    also   awarded       the


right to trace funds and assets originating from the transactions

giving rise to the U.K. case and act to recover them.                          (See id.)


      Eric Watson has never had any involvement with Hart, and Hart

had no part in the transactions giving rise to the U.K. Case nor

has it received assets traceable to those transactions.                         (See id.,


51 20. )


B. Hart Agriculture, Hart Dairy, and Timothy Connell


      Hart    Dairy     Creamy     Corporation           ("Hart      Dairy")    is       Hart


Agriculture's        exclusive    buyer    of    raw     milk.       (See    id.,   51   22. )


Timothy Connell is the owner and CEO of Hart Dairy.                            (See id.)

Neither Connell nor Hart Dairy own or control Hart Agriculture in

any way.     (See id.)


                                            2
     Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 3 of 12



                                                                                          \\

        In March of 2019, Kea requested that Connell and                                       the    Hart

                       n

dairy business              voluntarily subject themselves to United Kingdom

jurisdiction          or     Kea    would        join     Connell      and    the       Hart         dairy

           //
business        to   the     U.K.       Case.        (See id., 1 23.)             Apparently, Kea

sent these communications under the impression that Connell and

Hart Dairy were related to Hart Agriculture.                              (See id.)


C.    Kea's Further Attempts at Enforcement and This Case


       On January 21, 2020, Kea notified Connell of its intent to

commence enforcement proceedings in the U.K.                                 (See       id.,         25.)

Kea    also     submitted          an    affidavit        to    the   U.K.   Court       containing

information          about       Eric     Watson's        representations          regarding           his

alleged interest in Hart Agriculture.                            (See id.)         Based        on   this

                                                                                           \\

information, the             Complaint in             this     case   alleges that              [i]t   is

therefore       plain       that        Kea    intends       imminently      to    commence          such

proceedings in the [U.K.] against Plaintiffs, and the matter is
                       //

therefore ripe.              (Id. )       Plaintiffs continue:



       The orders that Kea intends to procure in the U.K. High
       Court could only be enforceable against Plaintiffs upon
       subsequent application for such enforcement to a court
       or courts in the United States, and if successful would
       affect enforcement in rem against assets resident in the
       United   States;   enforcement   in   personam   against
       Plaintiffs, also resident in the United States; or both.


(Id., i 26.)


       Glenn     and       Kea   have         also   pursued     litigation        in    California

related to the transactions giving rise to the U.K. Case against

                                                      3
      Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 4 of 12



Eric Watson and others.           (See id., 11 27-28.)             Plaintiffs allege,

 Kea therefore may, should, and indeed does already anticipate

proceeding in a United States Court . . . against Plaintiffs here.
                                                                                            n




(Id., 1 29 (emphasis in original).)


        Plaintiffs, aiming to avoid litigation in the U.K. , filed the

present suit seeking injunctive                   and     declaratory relief against

Kea.     Plaintiffs seek a declaratory judgment that they and their

assets are not subject to jurisdiction in the High Court of England

and Wales and that they are not liable to Kea on the judgment in

the    U.K.    Case.     (See   id.,   gil   34-35. )        Plaintiffs also        request

permanent injunctive relief in the form of an anti-suit injunction

prohibiting Kea from proceeding against Plaintiffs or their assets

in the High Court of England and Wales.                     (See id., 1 39.)


        Plaintiffs filed their Complaint on February 3, 2020, and a

motion for preliminary injunction a day later.                      Because it was not


clear that Kea had notice of the motion for preliminary injunction.

the    Court   ordered    Plaintiffs     to       serve   the   motion   on   Kea   and   for


Kea to respond.        Kea responded to neither the Complaint nor motion.

and on April 17, 2020, the Clerk entered Kea's default.                        Plaintiffs


now move for default judgment.




                                              4
      Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 5 of 12



                                             II.      LEGAL STANDARD



        Under Federal Rule of Civil Procedure 55, a court may enter

default judgment against a defendant when (1) both subject matter

and    personal      jurisdiction                    exist,        (2)    the    allegations         in    the

complaint      state          a    claim            against       the     defendant,         and    (3)    the


plaintiff shows the damages to which it is entitled.                                          See Pitts ex


rel. Pitts V. Seneca Sports, Inc., 321 F. Supp. 2d 1353, 1356-58

                                   \\

(S.D.    Ga.   2004).                   [HJowever,          default       judgments         are    generally

disfavored.          Surtain              v.    Hamlin          Terrace       Found.,      789    F.3d   1239,

1245 (11th Cir. 2015).


         [A] defendant's default does not in itself warrant the court

                                                       ff

in entering a default judgment.                             Nishimatsu Constr. Co. v. Houston


Nat'1 Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).                                          Default judgment

                         \\

is merited only               when there is a sufficient basis in the pleadings

                                               //

for the judgment entered.                            Surtain, 789 F.3d at 1245 (citation

and internal quotation marks omitted).                                   And although a "defaulted

defendant      is    deemed               to        admit       the      plaintiff's         well-pleaded

allegations of fact.                    he   is     not     held    to   admit    facts      that    are   not

                                                                                      n

well-pleaded        or        to    admit           conclusions          of    law.         Id.    (citation


omitted).




                                                            5
   Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 6 of 12



                          III. JURISDICTION and DISCUSSION



       As noted above, a district court must have both personal and

subject matter           jurisdiction         to enter     a   default judgment.        See



Pitts, 321 F. Supp. 2d at 1356-58; Sys. Pipe & Supply, Inc, v. M/V

VIKTOR    KURNATOVSKY,       242     F.3d     322,   324   (5th   Clr.    2001)    ("[W]hen

entry of default is sought against a party who has failed to plead

or otherwise defend, the district court has an affirmative duty to

look into its jurisdiction both over the subject matter and the
           //

parties.        (quoting Williams v. Life Sav. & Loan, 802 F.2d 1200,

1203   (10th      Cir.    1986)) .        A    plaintiff seeking the         exercise of

personal        jurisdiction     over     a    non-resident       defendant   bears     the

initial burden of alleging in the complaint sufficient facts to
                                                                   N

make out a        prima face       case       of jurisdiction.           Diamond    Crystal

Brands, Inc, v. Food Movers Int'l, Inc., 593 F.3d 1249, 1257 (11th

Cir. 2010) (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260,

1274 (11th Cir. 2009)).


       Likewise, an anti-suit injunction                       relief    Plaintiffs    seek


here      cannot issue against a party not subject to federal court

j urisdiction.       See Canon Latin Am., Inc, v. Lantech                    (CR), S.A.,

508 F.3d 597, 601 (11th Cir. 2007) ("It is well-established among

the courts of appeals that federal courts have some power to enjoin

foreign suits by persons subject to federal court jurisdiction.")

(citing          Quaak      V.       Klynveld         Peat        Marwick         Goerdeler




                                                6
       Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 7 of 12



Bedrijfsrevisoren, 361 F.3d 11, 16 (1st Cir. 2004) ; China Trade &

Dev. Corp. v. M.V. Choong Yong, 837 F.2d 33, 35 (2d Cir. 1987)).


         To determine whether a foreign defendant like Kea is subject

to personal jurisdiction, the Court performs a two-part analysis.

See Diamond Crystal Brands, Inc. 593 F.3d at 1257-58.                                   Jurisdiction


must      (1) be appropriate under the state long-arm statute and (2)

not      violate     the          Due       Process        Clause          of    the      Fourteenth

                             tt
Amendment .                            Id. (quotation omitted).
                                                                      \\
         The   Eleventh    Circuit           has    held    that           the   Georgia      long-arm

statute does not          grant courts in               Georgia        personal jurisdiction
                                                                                   rr
that     is    coextensive        with       procedural       due     process.          but    instead

\N

     imposes independent obligations that a plaintiff must establish

for the exercise of personal jurisdiction that are distinct from
                                                              //

the demands of procedural due process.                              Id.     at   1259.        [C]ourts

must apply the specific limitations and requirements of O.C.G.A.

§ 9-10-91 literally and must engage                         in      a statutory examination

that     is    independent        of,       and    distinct        from,     the   constitutional

analysis to ensure that both, separate prongs of the jurisdictional

                                   n

inquiry are satisfied.                  Id. at 1263.


         Plaintiffs make few allegations supporting jurisdiction over

Kea.       Paragraph     eight         of    the    Complaint        alleges       that    Kea   is   a

British Virgin Islands company limited by shares and a citizen of

the British Virgin Islands for diversity purposes.                                 Paragraphs ten

and    eleven   state:


                                                    7
      Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 8 of 12



        10. Furthermore, as set forth in more detail below, Kea
        intends to act directly in rem against assets owned as
        of record by Plaintiffs, including Plaintiff's [sic]
        real property and fixed assets. The assets in question
        reside     in    this   District.    Thus,        this    Court     holds
        jurisdiction in rem over the assets against which Kea
        has stated its intent to enforce its putative rights.

        11. Finally, over the course of the past year Kea has
        taken putative enforcement actions directed against
        Plaintiffs and their assets in this District, and Kea's
        principal and ultimate beneficial owner     and potential
        alter ego - Owen Glenn has litigated in the United States
        (among several other jurisdictions) a portion of the
        underlying dispute that gave rise to the U.K. judgment
        upon which Kea now purports to act. Accordingly, Kea may
        reasonably expect - and visibly has in fact expected and
        intended        to proceed in court in the United States in
        the matter at bar.



(Compl.,         10-11.)        Plaintiffs   also       allege    that   Owen    Glenn's

litigation in California establishes                    a commonality of interest

between Glenn and Kea for purposes of United States jurisdiction
                                                    n

over Kea upon the action now at bar.                      (Id., 1    27.)       Finally,

Plaintiffs highlight Kea's anticipated proceedings in the United

States against Plaintiffs.           (See id.,          SI 29.)   These allegations

are    insufficient to satisfy both Georgia's long-arm statute and

procedural due process.^




1
  Plaintiffs also emphasize that they and their property are
subject to jurisdiction in this District.  (See, e. g., Compl., SI
10; Mem. in Supp. of Pis.' Mot. for Default J., Doc. 18, SI 34.)
That fact is irrelevant to whether the Court has personal
jurisdiction over Kea.
      Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 9 of 12



A. Georgia's Long-Arm Statute

       Georgia's long-arm statute is codified at O.C.G.A. § 9-10-

91.    It provides for jurisdiction over nonresidents that;

       (1)    Transact[] any business within this state;

       (2)    Commit[] a tortious act or omission within this

              state,   except as to a cause of action for defamation

              of character arising from the act;

        (3)   Commit[] a tortious injury in this state caused by

              an act or omission outside this state if the tort


              feasor    regularly     does   or   solicits    business,      or

              engages in any other persistent course of conduct,

              or derives substantial revenue from goods used or

              consumed or services rendered in this state;


        (4)   Own[],    use[],   or    possess[]     any     real    property

              situated within this state . .


O.C.G.A.      §   9-10-91.       The    statute     provides        for    two    more

jurisdictional bases related to domestic relations that are not

relevant in this case.



        The Complaint does not allege facts supporting any of the

jurisdictional bases set out in Section 9-10-91.                      It   does    not


allege that Kea has conducted any business in Georgia, committed

a tortious injury in Georgia, or owns, uses                   or    possesses real

property in Georgia.         Thus, Plaintiffs fail to satisfy the Georgia


                                         9
      Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 10 of 12



long-arm statute portion of the personal jurisdiction inquiry.

This alone would be sufficient grounds for denying the motion for

default judgment, but in an abundance of caution the Court will

consider the procedural due process prong too.


B. Procedural Due Process



         The   Due    Process    Clause     permits             jurisdiction    only         over
                                                  \\
defendants      who    have    established             certain    minimum    contacts        with


[the forum] such that the maintenance of the suit does not offend

                                                                                                ff

traditional          notions    of   fair   play          and     substantial    justice.

Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408,

414 (1984) (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310,

316 (1945)).


         While the minimum contacts analysis can be complex                         and is

\\                                           If

     immune to solution by checklist.              in this case it is simple.                 See



Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 925 (11th Cir. 2007).

As explained above. Plaintiffs do not allege that Kea has had any

contact with this District; thus, the Complaint fails to establish

in personam jurisdiction.


         Plaintiffs also suggest an              in      rem theory of jurisdiction.

highlighting the         presence    of their           assets in     this    District and

                                                                                        \\

that those assets are what Kea might^ seek in the U.K. Case.                                 [I]n



2 Despite Plaintiffs' allegations and argument otherwise, based on
the record before the Court Kea has not demonstrated an intent to
pursue enforcement of its U.K. judgment against Plaintiffs' assets

                                            10
  Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 11 of 12



order to justify an exercise of jurisdiction in rem, the basis for

jurisdiction must be sufficient to justify exercising jurisdiction
                                                            //

over the interests of persons in a thing.                         Shaffer v. Heitner,


433 U.S. 186, 207 (1977) (quotation omitted).                       The    International


Shoe minimum contacts standard applies when considering whether in

rem jurisdiction exists.             See id.; Lyons Mfg. Co. v. Gross, 519 F.

Supp.    812,       818   (S.D.   Ga.    1981) .    Besides      failing    to   meet   the

minimum contacts standard, the relief Plaintiffs seek in this case

does not touch Kea's interest in Plaintiffs' assets.                         Rather, if


granted.       Plaintiffs'        injunction       and   declaratory       relief   would

affect only Kea's ability to pursue litigation against Plaintiffs

in the       U.K.    Therefore, there is no in rem jurisdiction.




                                        IV.   CONCLUSION



        A district court may not enter a                 default judgment without

personal jurisdiction over the defendant.                    Plaintiffs have failed


to allege any connection whatsoever between Defendant Kea and this

District, or to otherwise demonstrate the existence of personal

jurisdiction in this Court.              Upon the foregoing. Plaintiffs' motion

for default judgment (Doc. 17) is DENIED WITHOUT PREJUDICE.                             To




in this District.  In fact, in a transcript of a proceeding in the
U.K. court, Kea and/or Owen Glenn's attorney stated in reference
                      w
to this case,  I'm not applying to do the thing that [Plaintiffs]
                           u
want    us   not to do.        (Doc. 18-1, at 51-52.)

                                              11
     Case 1:20-cv-00018-JRH-BKE Document 19 Filed 06/04/20 Page 12 of 12



the    extent that Plaintiffs can          sufficiently establish           personal

jurisdiction over Defendant, Plaintiffs may submit such evidence

and argument in a second motion for default judgment.                       Further,


Plaintiffs' motion for preliminary injunction (Doc. 3) is DENIED

for the same lack of personal jurisdiction.^


        ORDER ENTERED at Augusta, Georgia this                          day of   June,

2020.




                                                    j/^a^bAl/HALL,/Chief ju'dge
                                                    uniteL states district court
                                                    SOUTHERN DISTRICT OF GEORGIA




3    "Because   [Federal      Rule   of   Civil       Procedure]   65    confers    no
jurisdiction, the district court must have both subject matter
jurisdiction and in personam jurisdiction over the party against
                                               //

whom the injunction runs               Enterprise Int'l, Inc, v.
Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464, 470 (5th
Cir. 1985) (internal quotation omitted); see also Visual Scis.,
Inc. V. Integrated Commc'ns Inc., 660 F.2d 56, 59 (2d Cir. 1981)
("A court must have in personam jurisdiction over a party before
it    can   validly   enter   even   an   interlocutory       injunction     against
him.").

                                          12
